      Case 2:18-cv-00748-DAK-CMR Document 42 Filed 11/21/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH



 Skullcandy,

               Plaintiff,                              SECOND ORDER TO PROPOSE
                                                              SCHEDULE
        vs.
                                                       Case No. 2:18-cv-00748-DAK-CMR

 Filter USA et al,                                      District Judge Dale A. Kimball
                                                      Magistrate Judge Cecilia M. Romero

               Defendants.



      To secure the just, speedy, and inexpensive determination of every action and proceeding

and fulfill the purposes of Rules 16 and 26 of the Federal Rules of Civil Procedure,

IT IS HEREBY ORDERED:

       1.      Plaintiff must propose a schedule to defendants in the form of a draft Attorney

Planning Meeting Report within fourteen (14) days.

       2.      Within twenty-eight (28), the parties shall meet and confer and do one of the

following:

                a.     File a jointly signed Attorney Planning Meeting Report and also email

                       a stipulated Proposed Scheduling Order in word processing format to

                       the presiding judge in the case, or if an Order Referring Case has been

                       entered, to the referred magistrate judge, or

                b.     If the parties cannot agree on a Proposed Scheduling Order, plaintiff

                       must file a jointly signed Attorney Planning Meeting Report detailing


                                                1
      Case 2:18-cv-00748-DAK-CMR Document 42 Filed 11/21/19 Page 2 of 3



                       the nature of the parties’ disputes and must also file a stipulated Motion

                       for Initial Scheduling Conference; or

                 c.    If the parties fail to agree on an Attorney Planning Meeting Report or

                       on a stipulated Motion for Initial Scheduling Conference, plaintiff must

                       file a Motion for Initial Scheduling Conference, which must include a

                       statement of plaintiff’s position as to the schedule. Any response to

                       such a motion must be filed within seven days.

       3.      In the absence of filing a stipulated Proposed Scheduling Order, the parties

must be prepared to address the following questions, in addition to those raised by the

Attorney Planning Meeting Report:

               a.      What 2-3 core factual or legal issues are most likely to be determinative of

                       this dispute?

               b.      Who are the 1- 3 most important witnesses each side needs to depose? Is

                       there any reason these witnesses cannot be deposed promptly?

               c.      What information would be most helpful in evaluating the likelihood of

                       settlement? Is there any reason it cannot be obtained promptly?

               d.      In 5 minutes or less, describe the crucial facts, primary claims, and primary

                       defenses?

               e.      Are all claims for relief necessary or are they overlapping? Can any claim

                       for relief be eliminated to reduce discovery and expense?

               f.      Are all pleaded defenses truly applicable to this case? Can any be

                       eliminated?




                                                 2
      Case 2:18-cv-00748-DAK-CMR Document 42 Filed 11/21/19 Page 3 of 3



               g.     What could be done at the outset to narrow and target the discovery in the

                      case?

               h.     What agreements have the parties reached regarding limitations on

                      discovery, including discovery of ESI?

               i.     Is there a need to schedule follow-up status conferences?

       4.      Each party shall make initial disclosures within 42 days after the first answer

is filed. This deadline is not dependent on the filing of an Attorney Planning Meeting Report,

the entry of a Scheduling Order, or the completion of an Initial Scheduling Conference.

       5.      The parties are urged to propose a schedule providing for:

               a.     Fact discovery completion no more than twelve months after the filing

                      of the first answer.

               b.     Expert reports from the party with the burden of proof on that issue 28

                      days after the completion of fact discovery, and responsive reports 28

                      days thereafter.

               c.     Expert discovery completion 28 days after filing of an expert’s report.

               d.     Dispositive motion filing deadline no more than fifteen months after

                      the filing of the first answer.

       DATED this 21 November 2019.




                                              Magistrate Judge Cecilia M. Romero
                                              United States District Court for the District of Utah




                                                 3
